PER CURIAM.
Florida Manufactured Housing Association, Inc. (FMHA) appeals a final administrative order of the Division of Administrative Hearings which denied the petition of FMHA to declare proposed Florida Administrative Code Rules 12D-6.001 and 12D-6.0021 to be *627invalid. FMHA argues that section 193.075, Florida Statutes (1991), violates the prohibition against ad valorem taxation of mobile homes set forth in article VII, section 1(b) of the Florida Constitution. FMHA also argues that the Department of Revenue (DOR) has exceeded its rulemaking authority and that the rules are arbitrary and capricious. We affirm.
We reject the argument that section 193.075, Florida Statutes (1991), is unconstitutional. Article VII, section 1(b) of the Florida Constitution provides that “mobile homes, as defined by law, ... shall not be subject to ad valorem taxes.” (Emphasis added). Section 193.075, as amended in 1991, takes mobile homes which are permanently affixed to land owned by the mobile home owner out of the definition of mobile homes for purposes of article VII, section 1(b). Cf. Nordbeck v. Wilkinson, 529 So.2d 360 (Fla. 2d DCA 1988).
We also reject the argument that the proposed rules constitute an invalid exercise of delegated legislative authority because DOR has exceeded its rulemaking authority and the rules are arbitrary and capricious. As noted in the final order, the challenged rules add nothing whatsoever to the requirements of the law, but instead fit squarely within section 193.075, Florida Statutes (1991).
AFFIRMED.
BARFIELD, J., and JORGENSON, Associate Judge, concur.
BENTON, J., concurs with a written opinion.

. Proposed Rule 12D-6.001(3) and proposed Rule 12D-6.002(l)(d)l. and 2., Florida Administrative Code, as published in Volume 18, Number 4 of the Florida Administrative Weekly, January 24, 1992.